           Case 1:19-cv-03275-FVS                  ECF No. 25        filed 09/03/21       PageID.2573 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                              Sep 03, 2021
                         JEANNINE R.,                                                                              SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-cv-03275-FVS
  KILOLO KIJAKAZI, ACTING COMMISSIONER OF                            )
              SOCIAL SECURITY,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 20, is GRANTED, in part, and the matter is remanded for further
’
              proceedings.
              Defendant’s Motion for Summary Judgment, ECF No. 21 is DENIED.
              Judgment is entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        Stanley A. Bastian                                   on a motion for
      summary judgment.


Date: 09/03/2021                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Mishani Jack-Gonzalez
                                                                                          (By) Deputy Clerk

                                                                            Mishani Jack-Gonzalez
